Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 8-11 are presented for examination.
Claims 1-4 and 8-11 are rejected.
Response to Arguments
1.	Applicant's arguments with regards to claims 1-4 and 8-11, filed 04/19/2021, have been fully considered.
Applicant has amended the drawings to overcome the previous objections to the drawings. Accordingly the previous objections to the drawings have been withdrawn.
On pages 8-10 of the applicant’s response, applicant argues that the reference Owen (US Patent Publication No. 20160046287) does not teach the limitation of “The clutch assembly and the controller switch the distribution of the driving force of the vehicle between a two-wheel drive state and a four-wheel drive state, and wherein when the determination whether a rut is present is determined as a rut is present, whether getting over the detected rut is necessary is subsequently determined, then the processor switches the distribution of the driving force from the two-wheel drive state to the four-wheel drive state as getting over the detected rut is necessary is determined and the processor maintains the distribution of the driving force in the two- wheel drive state as getting over the detected rut is not necessary is determined.” in claim 1.
Based on the applicants amendments, the previous prior art rejections are withdrawn and new prior art rejections are made. Please see the detailed rejections below.



Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3, 4 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana (Patent No. JP2014184747) in view of Mori (US Patent Publication No. 20020003057) further in view of Matsuzaki (US Patent Publication No. 20140129106).
6.	Regarding claim 1, Tachibana teaches a control device for a vehicle comprising an image capturing device acquiring a road surface information ahead in a traveling direction of the vehicle (Tachibana Paragraph 0038, “The front detection device 13 functions as a travelable area detection device that detects a travelable area of the vehicle 2”); and
Ruts on the road are detected by the forward detection device 13 by the method shown below, but are not limited thereto”, “The travelable area detection device can detect whether or not a rut exists in the travelable area”),
wherein when the determination whether a rut is present is determined as a rut is present, whether getting over the detected rut is necessary is subsequently determined, then the processor switches the distribution of the driving force from the as getting over the detected rut is necessary is determined and the processor maintains the distribution of the driving force as getting over the detected rut is not necessary is determined. (Tachibana Paragraphs 0010 and 0037-0038, “Detects a travelable area of a vehicle and a target vehicle behavior calculated for the vehicle to travel in the travelable area detected by the travelable area detection device”, Examiner notes that since Tachibana teaches that the vehicle is detecting the rut in the travelable area and then making determines a target behavior based on the vehicle travelling in that travelable area, that means the vehicle is determining that getting over the rut is necessary, when the rut is outside the travelable area no changes are made) 
Tachibana does not teach a clutch assembly and a controller that control a distribution of a driving force from a drive source to a plurality of wheels and wherein the clutch assembly and the controller perform a control to change the distribution of the driving force to the wheels when the determination whether a rut is present changes between that a rut is present and that no rut is present.
However, Mori teaches a clutch assembly (Mori Paragraph 0026, “Composed of clutch plates 19 for transmitting a torque from the first propeller shaft 18”) and a controller that control a distribution of a driving force from a drive source to a plurality of wheels and wherein the clutch assembly and the controller perform a control to change the distribution of the driving force to the wheels when the The present invention further provides a drive-force distribution controller for a four-wheel-drive vehicle which provides a torque distribution unit distributing an output torque transmitted from a prime motor to driving wheels to driven wheels… and a transmissible torque control means for controlling the torque distribution unit so as to increase the output torque to the driven wheels when it is judged the inner wheel of the driving wheel slips in the second judging means and when it is judged that the outer driving wheel slips in the third judging means ”, “When any one of the driving wheel works in a rut in which water ponds, that wheel may slip”, This means that the presence of a rut is being detected based on the wheel slipping and once that is detected the driving force distribution controller performs a control to change the distribution of the driving force to the wheels).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Tachibana with the teachings of Mori of a clutch assembly and a control part that controls the distribution of a driving force based on the presence of a rut in the road and changes the distribution of the driving force to the wheels when the rut is present. Doing so would allow for greater control over the vehicle and thus increase safety and comfort when encountering a rut in the road (Mori Paragraph 0002, “A drive-force distribution controller and a control method for a four-wheel-drive vehicle in order to avoid a tight-corner braking phenomenon and a slip state when the vehicle turns”).
	Tachibana modified by Mori does not teach automatically switching the distribution of the driving force of the vehicle between a two-wheel drive state and a four-wheel drive state based on certain conditions.
However, Matsuzaki teaches the automatically switching the distribution of the driving force of the vehicle between a two-wheel drive state and a four-wheel drive state based on certain conditions In the case where the slip ratio S exceeds the threshold… the drive mode control unit 440 automatically switches the drive mode to the four-wheel drive mode”, That means the vehicle automatically switches from two wheels more to four wheels drive mode based on the road conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the Tachibana-Mori with the teachings Matsuzaki of a control part that switches between two wheel drive and four wheel drive modes based on the road condition. Doing so would allow for more power to be available thus allowing for greater control over the vehicle and thus increase safety and comfort when encountering a rut in the road (Matsuzaki Paragraph 0093, “As a result, the slip ratio of the tractor 1 is improved (reduced), and the drive power on the contact area of the tractor 1 increases”).

7.	Regarding claim 3, Tachibana in view of Mori and Matsuzaki teaches a control device for the vehicle comprising a navigation device having a function of acquiring information from outside to identify a position of the vehicle and deriving a route from the position to a destination wherein the rut determination is performed based on a traveling route of the vehicle derived by the navigation device (Tachibana Paragraph 0037-0039, “The GPS information receiving unit 14 receives GPS information as position information from GPS satellites. The GPS information receiving unit 14 outputs information indicating the current position of the vehicle 2 based on the position information received from the GPS satellite to the ECU 7”, it is inherent that the rut determination will be carried out based on the travelling route as the determination is being carried in the direction that the vehicle is travelling in and that direction is based on the GPS information).

The ECU 7 controls the front wheel steering device 9 and the rear wheel steering device 10 to steer the front wheels 3F and the rear wheels 3R”, it is inherent that the rut determination will be carried out based on the travelling route as the determination is being carried in the direction that the vehicle is travelling in and that direction is based on the travelling route).

9.	Regarding claim 8, Tachibana in view of Mori and Matsuzaki teaches a control device for the vehicle wherein the image capturing device captures an image of the road surface ahead in the traveling direction of the vehicle, and the rut determination is performed based on the image captured by the imaging device (Tachibana Paragraphs 0035 and 0038, “An image recognition device or the like that detects the situation on the front side in the traveling direction of the vehicle 2 by analyzing the image data obtained by capturing the image data in front of the traveling direction of the vehicle 2 by the imaging device may be used”, “The travelable area detection device can detect whether or not a rut exists in the travelable area”).

10.	Regarding claim 9, Tachibana in view of Mori teaches a control device for the vehicle wherein the image capturing device captures an image of the road surface ahead in the traveling direction of the vehicle, and the rut determination is performed based on the image captured by the imaging device (Tachibana Paragraphs 0035 and 0038, “An image recognition device or the like that detects the situation on the front side in the traveling direction of the vehicle 2 by analyzing the image data obtained by capturing the image data in front of the traveling direction of the vehicle 2 by the imaging device may be used”, “The travelable area detection device can detect whether or not a rut exists in the travelable area”).

11.	Regarding claim 10, Tachibana in view of Mori and Matsuzaki teaches a control device for the vehicle wherein the image capturing device captures an image of the road surface ahead in the traveling direction of the vehicle, and the rut determination is performed based on the image captured by the imaging device (Tachibana Paragraphs 0035 and 0038, “An image recognition device or the like that detects the situation on the front side in the traveling direction of the vehicle 2 by analyzing the image data obtained by capturing the image data in front of the traveling direction of the vehicle 2 by the imaging device may be used”, “The travelable area detection device can detect whether or not a rut exists in the travelable area”).

12.	Regarding claim 11, Tachibana in view of Mori and Matsuzaki teaches a control device for the vehicle wherein the image capturing device captures an image of the road surface ahead in the traveling direction of the vehicle, and the rut determination is performed based on the image captured by the imaging device (Tachibana Paragraphs 0035 and 0038, “An image recognition device or the like that detects the situation on the front side in the traveling direction of the vehicle 2 by analyzing the image data obtained by capturing the image data in front of the traveling direction of the vehicle 2 by the imaging device may be used”, “The travelable area detection device can detect whether or not a rut exists in the travelable area”).

13.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tachibana in view of Mori and further in view of Matsuzaki and Matsumoto (US Patent Publication No. 20170183013).

Tachibana does not teach a control device for the vehicle comprising a direction indicator by which the traveling direction of the vehicle is indicated by an operation of a driver of the vehicle wherein the rut determination is performed based on the operation of the direction indicator performed by the driver.
Matsumoto teaches a control device for the vehicle comprising a direction indicator by which the traveling direction of the vehicle is indicated by an operation of a driver of the vehicle wherein a sensor performs determination based on the operation of the direction indicator performed by the driver (Matsumoto Paragraph 0108, “If it is determined that the ON signal of one of the direction indicators of the vehicle 2 has been acquired, the second external situation recognition unit 201 of the steering control ECU 20 executes an external situation recognition processing procedure (S42) and the recognition unit 201 determine the road information based on detected data from the camera”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the Tachibana-Mori-Matsuzaki with the teachings of Matsumoto of the direction indicator and using its activation to perform rut determination based on direction indicator. Doing so would allow for rut determination to be carried out in the new direction the vehicle will be travelling in thus increase safety and comfort.





Conclusion
15.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI WAHAB whose telephone number is (571)272-6814.  The examiner can normally be reached on M-F 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.W./Examiner, Art Unit 3662                        


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662